Citation Nr: 1409874	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-16 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the appellant's service in the Merchant Marine is qualifying service for VA pension purposes.  


REPRESENTATION

Appellant represented by:	Scott W. Sexton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The appellant had served with the Merchant Marine from August 22, 1945 to December 5, 1946 and had earliest date of oceangoing voyage of August 22, 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Pension Management Center at the Department of the Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  RO jurisdiction is with the RO in Los Angeles, California.  

In February 2014, the appellant submitted a document sent to him from a Veterans Health Administration (VHA) Privacy Officer informing him that he had been identified by VHA as a veteran enrolled for health care benefits.  He also submitted a waiver of RO consideration of the evidence in the first instance.  The Board will therefore adjudicate the appeal with consideration of all evidence of record irrespective of when it was submitted.  38 U.S.C.A. § 20.1304(c) (2013).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's service is limited to oceangoing service with the Merchant Marine that began no earlier than August 22, 1945.  


CONCLUSION OF LAW

The appellant does not have qualifying service for VA pension purposes.  38 U.S.C.A. §§ 101, 5107(b) (West 2002); 38 C.F.R. § 3.7 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he had service in the Merchant Marine that is qualifying service for the purpose of VA pension benefits.  In his VA Form 21-526, received in January 2012, the appellant claimed entitlement to VA nonservice-connected pension.  He indicated that he had service in the "Coast Gd/USMC" from July 27, 1945 to January 5, 1947.  A DD Form 214 shows that he had oceangoing service in the Merchant Marine beginning August 22, 1945.  He therefore had no oceangoing service in the Merchant Marine during the period from December 7, 1941 and August 15, 1945, the dates of oceangoing service in the Merchant Marine that is considered qualifying service for VA pension purposes.  There is no evidence of service in the Armed Forces of the United States.  He therefore does not have qualifying service for VA pension benefits.  

At the outset, the Board acknowledges that VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant case, any failure of VA to meet these duties is harmless error.  Of record is a DD Form 214 showing that he did not have qualifying service in the Merchant Marine for VA pension purposes.  VA is bound by service department findings as to whether the appellant had qualifying service.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The appellant has demonstrated actual knowledge of what information or evidence is necessary to substantiate his claim as he has provided argument as to his service in the Merchant Marine and why he believes his service is qualifying service.  There is no indication that the service department did not have any document of record showing qualifying service when the service department issued the DD Form 214 and subsequent DD Form 215s.  For these reasons, the Board concludes that the appellant has not been prejudiced by any failure on VA's part with regard to its duties to notify and assist claimants in substantiating claims for VA benefits.  

Statute provides that VA shall pay pension to each veteran of a period of war who meets certain service requirements and who is permanently and totally disabled from non-service connected disability, not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2013).  There is a threshold requirement that such veteran served in the active military in the active military, naval, or air service during period of war.  38 U.S.C.A. § 1521(j).  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, and, under certain circumstances, active duty for training or inactive duty for training.  38 U.S.C.A. § 101(24) (West 2002).  The appellant does not contend, and there is no evidence that, he had active duty for training or inactive duty for training.  

The term "active duty" means full time duty in the Armed Forces, other than active duty for training as well as certain full time duty as a commissioned officer or as a cadet and authorized travel to or from such duty or service.  38 U.S.C.A. § 101 (21).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).  

Public Law No. 95-202 was enacted in November 1977.  Section 401 provided the Secretary of Defense with authority to designate the service of certain groups, which are "similarly situated" to the Women's Air Forces Service Pilots group and which rendered service to the U.S. Armed Forces, as "active duty for the purposes of all laws administered by the Secretary of [VA]."  Pub. L. No. 95-202 § 401(a)(1).  Pursuant to Pub. L. No. 95-202, the Secretary of Defense promulgated regulations (1) establishing the criteria for determining whether a group meets the requirements for active-duty-service consideration, (2) delegating to the Secretary of the Air Force the authority to determine whether certain groups so qualify, and (3) providing instructions for the submission of applications under Pub. L. No. 95-202.  See 32 C.F.R. § 47.1 (2013).

The Secretary of the Air Force determined that "the service of the World War II group known as the 'United States Merchant Seamen Who Served on Blockships in Support of Operation Mulberry' shall be considered active military service in the Armed Forces of the United States for purposes of all laws administered by [VA]." 50 Fed. Reg. 46,332 (Nov. 7, 1985).   In January, 1988, the Secretary of the Air Force further determined that "the service of the 'American Merchant Marine in Oceangoing Service during the Period of Armed Conflict, December 7, 1941, to August 15, 1945,' shall be considered 'active duty' for the purposes of all laws administered by [VA]."  53 Fed. Reg. 2,775 (Feb. 1, 1988). 

On the basis of these regulations, VA amended 38 C.F.R. §  3.7,  a regulation entitled "Individuals and groups considered to have performed active military, naval, or air service," by adding paragraphs (x)(14) and (15), to include recognition of veteran status for certain members of the Merchant Marine who qualified for active-duty service.  51 Fed. Reg. 6,410 (Feb. 24, 1986) (stating that VA public notice and comment period for regulation was "impracticable and unnecessary" and explaining that "VA has no discretion in this matter because decision of Secretary of Air Force regarding establishment of active-duty service was "binding on ... VA"); 53 Fed. Reg. 16,875 (May 12, 1988) (stating same).  

This regulation provides that an individual is considered to have performed active military, naval, or air service if the individual had active military service certified as such under section 401 of Pub. L. 95-202.  38 C.F.R. § 3.7(x) (2013).  Subsection (x) states "[s]uch service if certified by the Secretary of Defense as active military service and if a discharge under honorable conditions is issued by the Secretary."  Id.  

There are 33 subsections under 38 C.F.R. § 3.7(x) that specify service in groups that has been certified as active military service.  Id.  There is no indication that the appellant served on a blockship in support of Operation Mulberry, so his service does not fall into 38 C.F.R. § 3.7(x)(14).  The only other reference to service in the Merchant Marine is service in the American Merchant Marine in Oceangoing Service during the Period of Armed Conflict, December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x) (15).  

The Board has not ignored the statement the appellant submitted, authored by his relative in February 2012 and sent to a Member of Congress.  This statement contains argument that the dates set by for qualifying service in the Merchant Marine are unconstitutional.  The Board is however, bound in its decisions by VA regulations.  38 U.S.C.A. § 7104(c) (West 2002).  The Board is without authority to entertain a constitutional challenge to laws prescribed by Congress or VA regulations.  

Of record is a DD Form 214 that documents, in the remarks section, that the appellant's earliest ship date was August 22, 1945, aboard the Marshfield Victory.  The record of his service indicates that he entered onto active duty on August 22, 1945.  The DD Form 214 shows that his service was in the USCG-Merchant Marine.  During the hearing before the undersigned the appellant testified that he had no service in the Coast Guard other than with the Merchant Marine.  Board Hearing Transcript at 3.  His reference in his claim to "Coast Gd/USMC" is not evidence that he service in the U.S. Coast Guard or the U.S. Marine Corps.   

Written in a remarks is that the DD Form 214 was issued under Public Law 105-368 (46 USC Chapter 112), administratively established active duty service solely for benefits under Chapter 23 (related to burial benefits) and Chapter 24 (relating to interment benefits) of Title 38 of the USC.  The revision date of the DD 214 is March 1998.  The DD 214 is certified by the U.S. Coast Guard in January 2012 as a true copy.  The date stamp on the document is December 9, 2011.  

Of record is a letter sent to the appellant in October 1988 from a Captain in the U.S. Coast Guard, titled as Chief, Merchant Vessel Personnel Division, by direction of the Commandant.  The letter informed the appellant that his DD Form 2168 Application for Discharge had been received.  The letter informed him of that the Coast Guard had reviewed his record and could not verify his eligibility for veteran's status because his record contained no evidence that he sailed on oceangoing voyages with the American merchant marine between December 7, 1941 and August 15, 1945.  This shows that VA's practice, as specified in the VA Adjudications Procedure Manual, is consistent with the service department calculation of qualifying service.  See MR21-1MR, Pt. III, subpt. iii, ch. 2, § .F.37.b (notes explaining that the actual dates of each voyage specified in the remarks section of the DD Form 214 determine computation for service as qualifying active duty for VA purposes).  

A letter addressed to the appellant from the Coast Guard, dated in December 2011, states that enclosed with the letter was a copy of his merchant mariner service records as maintained by the U.S. Coast Guard and copies of his DD Form 214 and correction to the DD 214 by DD Form 215.  The DD Form 215s show that his DD Form 214 was corrected as to separation date, award or medal, and his birth date.  There is no evidence of correction as to the ship date or date of entrance into active duty.  

In his notice of disagreement received in April 2012, the appellant provided an itemized list of documents in his possession.  The only document listed that is certification from the service department is the DD 214.  The Board has not ignored his reference, in item 7 in his list, of service aboard the SS Ralph Barns Liberty Ship, Los Angeles California from July 27, 1945 to August 17, 1945.  There is no indication that this was oceangoing service, that a voyage began with him onboard during that time period, or that the Coast Guard did not have all evidence of his service when the DD Form 214 and DD Form 215s were issued.  

Examples of other documents submitted by the appellant to support his claim are listed in the following sentences.  A Seaman's Certificate Application United States Coast Guard Form NAVCG 719-B completed by the appellant.  A Certificate of Service documenting that the appellant took the oath required by law and was qualified so serve aboard American vessels of 100 tons gross and upward.  A Certificate of Substantially Continuous Service in the United States Merchant Marine certifying that the appellant had completed a period of substantially continuous service in the Merchant Marine said period having commenced on July 27, 1945 and terminated on January 5, 1947, within the meaning of the rules and regulations prescribed pursuant to Public Law 87, 78th Congress (57 Stat, 162) as amended.  A Merchant Seaman's Certificate of Identification issued June 19, 1945.  A document showing that he was paid for dates from July 27, 1945 to August 17, 1945.  There is also his application for discharge of a member certified to have performed active duty with the U.S. armed forces.  It is signed by the appellant in March 1988.  In that application he indicated that entered into service with the United States Maritime Commission on July 27, 1945 and had actual military service from July 27, 1945 to January 5, 1947.  

None of the documents listed in the last paragraph are evidence that the service department determined that he had oceangoing service in the merchant marine prior to August 22, 1945.  Similarly, the letter he submitted from the Health Administration (VHA) Privacy Officer informing him that he had been identified by VHA as a veteran enrolled for health care benefits is not evidence from the service department and does not establish that he has qualifying service for VA pension purposes.  

Because the DD Form 214 shows that the appellant had no oceangoing service with the Merchant Marine during the period from December 7, 1941 to August 15, 1945, he had no service with the Merchant Marine that is qualifying service for VA pension purposes.  His appeal must therefore be denied.  There is no reasonable doubt to be resolved as to his issue.  38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


